956 A.2d 347 (2008)
196 N.J. 447
In the Matter of Richard W. BANAS, an Attorney at Law.
D-180 September Term 2007
Supreme Court of New Jersey.
September 23, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 08-058, concluding on the record before the Board pursuant to Rule 1:20-4(f) (default by respondent) that RICHARD W. BANAS of EAST HANOVER, who was admitted to the bar of this State in 1978, should be suspended from the practice of law. for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to explain the matter to a client to the extent reasonably necessary for the client to make informed *348 decisions about the representation), RPC 8.4(a) (violate or attempt to violate the Rules of Professional Conduct), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And RICHARD W. BANAS having failed to appear on the Order to Show Cause issued in this matter, and the Court having held in In re Kivler, 193 N.J. 332, 939 A.2d 216 (2008) that a respondent's unexcused failure to comply with an Order to Show Cause may be a basis for enhanced discipline;
And the Court having determined that a three-year suspension from practice is the appropriate discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that RICHARD W. BANAS is suspended from the practice of law for a period of three years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.